Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11147021. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.


Application:17468334, claim 1
Patent/co-pending application: 11147021


1. A method for preserving battery power in a tracking device configured to operate in a lost device mode and comprising a first transceiver and a second transceiver, comprising: when the tracking device is configured to operate in a lost device mode:
A method for preserving battery power in a tracking device comprising a first transceiver and a second transceiver, comprising: 
when the tracking device is configured to operate in a lost device mode:
2. enabling, by the tracking device, the first transceiver and the second transceiver;
enabling, by the tracking device, the first transceiver and the second transceiver; 



3. providing, by the first transceiver, a location of the tracking device to a central tracking system; receiving, by the first transceiver, a confirmation from the central tracking system that the location of the tracking device was received;
determining, by the tracking device, a location of the tracking device; transmitting, by the tracking device, the determined location of the tracking device via the first transceiver to a tracking system configured to inform an owner of the tracking device of the determined location;
4. and in response to receiving the confirmation that the location of the tracking device was received, configuring the tracking device to operate in a power preservation mode by disabling the first transceiver such that the tracking device periodically transmits beacon signals for receipt by a device within a communicative range of the tracking device via the second transceiver, the device configured to provide location information representative of the tracking device to the tracking server.
and in response to determining that the tracking device has been found, configuring the tracking device to operate in a power preservation mode by disabling the first transceiver such that the tracking device periodically transmits beacon signals for receipt by a device within a communicative range of the tracking device via the second transceiver, the device configured to provide location information representative of the tracking device to the tracking server.


In viewing of the features 3 and 4, it appears the current application is claiming similar functions except a confirmation message is created, sent and received. This feature is an obvious function offered by a tracking system. Claims 2-20 are similarly rejected based on claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov